     Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 1 of 14 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

OHIO SECURITY INSURANCE                       )
COMPANY and GENERAL INSURANCE                 )
COMPANY OF AMERICA,                           )
                                              )   Case No.
              Plaintiffs,                     )
                                              )
v.                                            )
                                              )
A & J COMMUNICATIONS, LLC;                    )
ANTHONY HENDERSON; AMY IRVIN;                 )
JLC COMMUNICATIONS, INC.; and                 )
JEANELLA BUTLER,                              )
                                              )
              Defendants.                     )


                    COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs Ohio Security Insurance Company and General Insurance Company of

America, by and through their attorneys of record, seek a declaration, pursuant to 28

U.S.C. § 2201, that there is no coverage under a commercial business auto insurance

policy and a commercial protector insurance policy issued to A&J Communications, LLC

for bodily injuries alleged by Jeanella Butler, and further states and alleges:

                                         PARTIES

        1.    Plaintiff Ohio Security Insurance Company (“Ohio Security”) is an

insurance company organized and existing under the laws of the state of New

Hampshire, with its principal place of business located at 175 Berkeley Street, Boston,

Massachusetts.      Ohio Security is, accordingly, a citizen of New Hampshire and

Massachusetts.

        2.    Plaintiff General Insurance Company of America (“General Insurance”) is

an insurance company organized and existing under the laws of the State of New
   Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 2 of 14 PageID #: 2




Hampshire, with its principal place of business located at 175 Berkeley Street, Boston,

Massachusetts. General Insurance is, accordingly, a citizen of New Hampshire and

Massachusetts.

       3.     Defendant A&J Communications, LLC (“A&J”) is an Arkansas limited

liability company.    Upon information and belief, no member of the limited liability

company is a citizen of New Hampshire or Massachusetts. Upon information and belief,

the members of A&J are Anthony Henderson and Jeanella Butler, who are both

individuals and residents and citizens of the State of Arkansas.

       4.     Defendant Anthony Henderson is an individual and, upon information and

belief, a resident and citizen of the State of Arkansas.

       5.     Defendant Amy Irvin is an individual and, upon information and belief, a

resident and citizen of the State of Arkansas.

       6.     Defendant JLC Communications, Inc. (“JLC”) is an Arkansas corporation

with its principal place of business in Bryant, Arkansas. JLC is, accordingly, a citizen of

Arkansas.

       7.     Defendant Jeanella Butler is an individual and, upon information and

belief, a resident and citizen of the State of Arkansas.

                               JURISDICTION AND VENUE

       8.     Jurisdiction is proper pursuant to 28 U.S.C. § 1332, because this dispute

is between citizens of different states, and the amount in controversy exceeds the sum

of $75,000, exclusive of interest and costs.

       9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because a

substantial part of the events giving rise to this dispute occurred in this District.




                                               2
   Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 3 of 14 PageID #: 3




           10.   This is an action for a Declaratory Judgment pursuant to 28 U.S.C.

§ 2201.

                                   FACTUAL ALLEGATIONS

           11.   On or about February 2, 2020, Jeanella Butler, Amy Irvin, and Anthony

Henderson were working for A&J installing fiber optic cables in New Haven, Missouri.

           12.   Upon information and belief, A&J was then a subcontractor for JLC.

           13.   Upon information and belief, Butler, Irvin, and Henderson were all

occupying a pickup truck owned and supplied by JLC and/or JLC’s owner, Jimmy

Johnson.

           14.   The pickup truck was hauling a trailer.

           15.   Upon information and belief, following a verbal disagreement between and

amongst Butler, Irvin, and Henderson, Butler prepared to ride in the back of the pickup

truck.

           16.   Upon information, Butler was standing in the back of the pickup truck

when Irvin accelerated the truck.

           17.   Butler fell from the pickup truck and alleges that she was run over by the

trailer.

           18.   Butler alleges that she sustained bodily injuries as a result of the above-

described events.

           19.   On March 31, 2021, Butler filed a civil action against A&J, Henderson,

Irvin, and JLC in the Circuit Court of Franklin County, Missouri, case number 21AB-

CC00064 (the “Underlying Action”), which is now pending.

           20.   Defendants A&J, Henderson, and Irvin have tendered their defense in the

Underlying Action to Plaintiffs.


                                               3
   Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 4 of 14 PageID #: 4




        21.     Defendant JLC contends that, by virtue of its subcontract agreement with

A&J, it is an additional insured under one or both of the insurance policies issued by

Plaintiffs to A&J.

        22.     Defendant JLC has tendered its defense in the Underlying Action to

Plaintiffs.

        23.     Ohio Security issued a commercial business auto insurance policy, Policy

No. BAS 60549364, to Anthony Henderson, d/b/a A&J Communications, LLC (the

“Business Auto Policy”). See Exhibit 1.

        24.     The Business Auto Policy has a policy period of January 15, 2020 to

August 7, 2020. Business Auto Policy, Exhibit 1, at p. OSIC0002.

        25.     The Business Auto Policy has a limit of liability of $1 million per accident.

        26.     General Insurance issued a Commercial Protector insurance policy with

businessowners liability coverage, Policy No. BWG 60549364, to A&J Communications,

LLC (the “Commercial Liability Policy). See Exhibit 2.

        27.     The Commercial Liability Policy has a policy period of October 29, 2019 to

August 1, 2020. Commercial Liability Policy, Exhibit 2, at p. GICA0002.

        28.     The Commercial Liability Policy has a limit of liability of $1 million per

occurrence.

        29.     The amount in controversy therefore exceeds $75,000, exclusive of costs

and interest.

        30.     As set forth more fully below, there is no coverage afforded under either

the Business Auto Policy or the Commercial Liability Policy for this claim.

        31.     Accordingly, a real and present case and controversy is presented.




                                               4
  Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 5 of 14 PageID #: 5




                                         THE POLICIES

       32.    The Business Auto Policy’s Declarations state that the liability coverage is

subject to “Covered Auto Symbol(s) 07.”           Business Auto Policy, Exhibit 1, at

p. OSIC0008.

       33.    The Business Auto Policy’s Declarations does not list the pickup truck that

was the vehicle being operated by Amy Irvin at the time of the accident.

       34.    As of the date of the accident, February 2, 2020, the only listed vehicle on

the Business Auto Policy was a 2002 Dodge Stratus passenger vehicle, which was not

the vehicle involved in this accident.

       35.    The Business Auto Policy provides:

              ITEM TWO: SCHEDULE OF COVERAGES AND COVERED
              AUTOS

              This policy provides only those coverages where a charge is
              shown in the premium column below. Each of these
              coverages will apply only to those "autos" shown as covered
              "autos". "Autos" are shown as covered "autos" for a
              particular coverage by the entry of one or more of the
              symbols from the COVERED AUTO Section of the Business
              Auto Coverage Form next to the name of the coverage.

Business Auto Policy, Exhibit 1, at p. OSIC0008.

       36.    The Business Auto Policy’s liability coverage is provided only for Covered

Auto Symbol 07. Business Auto Policy, Exhibit 1, at p. OSIC0008.

       37.    Symbol 07 affords the following coverage:

              BUSINESS AUTO COVERAGE FORM

              ...

              SECTION I - COVERED AUTOS

              ITEM TWO of the Declarations shows the "autos" that are
              covered "autos" for each of your coverages. The following


                                              5
  Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 6 of 14 PageID #: 6




             numerical symbols describe the "autos" that may be covered
             "autos". The symbols entered next to a coverage on the
             Declarations designate the only "autos" that are covered
             "autos".

             A. Description Of Covered Auto Designation Symbols

               Symbol           Description Of Covered Auto Designation Symbols

                   07       Specifically      Only those "autos" described in Item Three of

                            Described         Declarations for which a premium charge is

                            “Autos”           shown (and for Liability Coverage any "trailers"

                                              you don’t own while attached to any power unit

                                              described in Item Three).


Business Auto Policy, Exhibit 1, at p. OSIC0141.

      38.    The pickup truck involved in this accident is not described in Item Three of

the Declarations of the Business Auto Policy.          Business Auto Policy, Exhibit 1, at

p. OSIC0011-12.

      39.    The trailer involved in this accident was not attached to any “power unit

descried in Item Three” of the Declarations of the Business Auto Policy.

      40.    The Business Auto Policy’s insuring agreement provides:

             SECTION II - LIABILITY COVERAGE

             A. Coverage

             We will pay all sums an "insured" legally must pay as
             damages because of "bodily injury" or "property damage" to
             which this insurance applies, caused by an "accident" and
             resulting from the ownership, maintenance or use of a
             covered "auto."

             ...

                        1.Who Is An Insured


                                                6
  Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 7 of 14 PageID #: 7




                    The following are "insureds":

                           a. You for any covered "auto."

                           b. Anyone else while using with your
                           permission a covered "auto" you own, hire or
                           borrow except:

                                  (1) The owner or anyone else from
                                  whom you hire or borrow a covered
                                  "auto". This exception does not apply if
                                  the covered "auto" is a "trailer"
                                  connected to a covered "auto" you own.

                                  ...

Business Auto Policy, Exhibit 1, at p. OSIC0142, OSIC0154.

      41.    The pickup truck involved in the accident is not a covered auto under the

Business Auto Policy.

      42.    The trailer involved in the accident is not a covered auto under the

Business Auto Policy.

      43.    Neither A&J, Henderson, nor Irvin are an “insured” under the Business

Auto Policy, because they were not operating a covered auto.

      44.    JLC is not an “insured” under the Business Auto Policy, because it did not

own a “covered ‘auto’” within the meaning of the policy.

      45.    Accordingly, the Business Auto Policy does not afford liability coverage for

defendants for this accident.

      46.    The Commercial Liability Policy is subject to an exclusion for motor

vehicles:

             g. Aircraft, Auto Or Watercraft

             "Bodily injury" or "property damage" arising out of the
             ownership, maintenance, use or entrustment to others of any
             aircraft, "auto" or watercraft owned or operated by or rented


                                               7
  Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 8 of 14 PageID #: 8




             or loaned to any insured. Use includes operation and
             "loading or unloading".

             This exclusion applies even if the claims allege negligence
             or other wrongdoing in the supervision, hiring, employment,
             training or monitoring of others by an insured, if the
             "occurrence" which caused the "bodily injury" or "property
             damage" involved the ownership, maintenance, use or
             entrustment to others of any aircraft, "auto" or watercraft that
             is owned or operated by or rented or loaned to any insured.

Commercial Liability Policy, Exhibit 2, at p. GICA0058.

      47.    The Commercial Liability Policy defines “auto” as:

             F. Liability And Medical Expenses Definitions

             ...

             2. "Auto" means:

                    a.     A land motor vehicle, trailer or semitrailer
                           designed for travel on public roads, including
                           any attached machinery or equipment; . . .

Commercial Liability Policy, Exhibit 2, at p. GICA0066.

      48.    Both the pickup truck being operated by Irvin at the time of the accident

and the trailer being hauled behind the truck are “autos” within the meaning of the

Commercial Liability Policy.

      49.    The claims asserted in the Underlying Action all arise out of the

ownership, use, or entrustment of an auto.

      50.    The claims asserted in the Underlying Action are excluded from coverage

under the Commercial Liability Policy by virtue of the auto exclusion.

      51.    JLC and A&J entered into a Subcontractor Agreement, dated October 29,

2019. See Subcontractor Agreement, Exhibit 3.




                                             8
  Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 9 of 14 PageID #: 9




      52.      The Subcontractor Agreement recognizes that any commercial liability

insurance policy obtained by A&J would exclude automobile liability. See Exhibit 3 at

Section V.B.

      53.      The Commercial Liability Policy does not afford liability coverage for this

accident.

      54.      Although the Subcontract Agreement requires A&J to obtain business auto

liability insurance that covers “all owned, non-owned, and hired vehicles that are or may

be used” by A&J, A&J did not obtain such coverage from Plaintiffs.

      55.      Plaintiffs’ obligations are defined by the terms of the insurance policies

they issued, and not by the Subcontract Agreement between A&J and JLC.

  COUNT I – DECLARATION THAT THE BUSINESS AUTO POLICY AFFORDS NO
   COVERAGE BECAUSE THE TRUCK INVOLVED IN THE ACCIDENT WAS NOT
                  DESCRIBED IN THE DECLARATIONS.

      56.      Plaintiffs reallege and incorporate by reference paragraphs 1-55.

      57.      The Business Auto Policy affords coverage only for “those ‘autos’

described in Item Three of Declarations for which a premium charge is shown.”

      58.      The pickup truck, owned by JLC and/or by Jimmy Johnson, is not

described in Item Three of the Declarations.

      59.      Anthony Henderson, d/b/a A&J Communications, LLC, did not pay a

premium for the pickup truck involved in the accident.

      60.      The trailer involved in the accident was not affixed to an auto described in

Item Three of the Declarations.

      61.      Accordingly, the Business Auto Policy affords no coverage for any of the

defendants who have sought coverage thereunder with respect to the claims in the

Underlying Action.


                                             9
 Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 10 of 14 PageID #: 10




      WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiffs Ohio Security Insurance Company and General Insurance

Company of America request that the Court enter its judgment declaring that the

Business Auto Policy does not afford coverage to defendants because the pickup truck

and trailer involved in the accident are not covered autos under the policy.

   COUNT II – DECLARATION THAT THE BUSINESS AUTO POLICY EXCLUDES
                    COVERAGE FOR THIS ACCIDENT.

      62.    Plaintiffs reallege and incorporate by reference paragraphs 1-61.

      63.    The Business Auto Policy excludes from coverage bodily injury that may

be compensable under workers’ compensation law:

             B. Exclusions

             This insurance does not apply to any of the following:

             ...

             3. Workers’ Compensation

             Any obligation for which the "insured" or the "insured’s"
             insurer may be held liable under any workers’ compensation,
             disability benefits or unemployment compensation law or any
             similar law.

      64.    The Business Auto Policy also excludes from coverage bodily injury to

employees of the insured:

             B. Exclusions

             This insurance does not apply to any of the following:

             ...

             4. Employee Indemnification And Employer’s Liability

             "Bodily injury" to:

                    a. An "employee" of the "insured" arising out of and in
                    the course of:


                                            10
 Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 11 of 14 PageID #: 11




                            (1) Employment by the "insured"; or

                            (2) Performing the duties related to the conduct
                            of the "insured’s" business; . . .

                            ...

                     This exclusion applies:

                            (1) Whether the "insured" may be liable as an
                            employer or in any other capacity; and

                            (2) To any obligation to share damages with or
                            repay someone else who must pay damages
                            because of the injury.

                            ...

       65.    The Business Auto Policy also excludes from coverage bodily injury to

fellow employees:

              B. Exclusions

              This insurance does not apply to any of the following:

              ...

              5. Fellow Employee

              "Bodily injury" to any fellow "employee" of the "insured"
              arising out of and in the course of the fellow "employee’s"
              employment or while performing duties related to the
              conduct of your business.

       66.    Jeanella Butler alleges in the Underlying Action that she was an employee

of A&J at the time of the accident.

       67.    Butler alleges in the Underlying Action that Irvin and Henderson were

employees of A&J at the time of the accident.

       68.    Butler alleges in the Underlying Action that she was injured “during a job.”

       69.    Accordingly, the Business Auto Policy excludes coverage for the claims in

the Underlying Action.


                                            11
 Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 12 of 14 PageID #: 12




      WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiffs Ohio Security Insurance Company and General Insurance

Company of America request that the Court enter its judgment declaring that the

Business Auto Policy excludes coverage under the workers’ compensation exclusion,

the employee indemnification and employer’s liability exclusion, and/or the fellow

employee exclusion.

     COUNT III – DECLARATION THAT THE COMMERCIAL LIABILITY POLICY
                  EXCLUDES COVERAGE FOR THIS ACCIDENT.

      70.    Plaintiffs reallege and incorporate by reference paragraphs 1-69.

      71.    The Commercial Liability Policy excludes from coverage bodily injury

“arising out of the ownership, maintenance, use or entrustment to others” of any auto

“owned or operated by or rented or loaned to any insured.”

      72.    The pickup truck involved in the accident was operated by Amy Irvin, an

employee of A&J.

      73.    Accordingly, the Commercial Liability Policy’s auto exclusion excludes

coverage for the claims in the Underlying Action.

      74.    The Commercial Liability Policy also excludes from coverage bodily injury

that may be compensable under workers’ compensation law:

             B. Exclusions

             1. Applicable To Business Liability Coverage

             This insurance does not apply to:

             ...

             d. Workers’ Compensation




                                           12
 Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 13 of 14 PageID #: 13




              Any obligation of the insured            under a workers'
              compensation, disability benefits         or unemployment
              compensation law or any similar law.

       75.    The Commercial Liability Policy also excludes from coverage bodily injury

to employees of the insured:

              B. Exclusions

              1. Applicable To Business Liability Coverage

              This insurance does not apply to:

              ...

              e. Employer’s Liability

              "Bodily injury" to:

                     (1) An "employee" of the "insured" arising out of and
                     in the course of:

                             (a) Employment by the "insured"; or

                             (b) Performing the duties related to the conduct
                             of the "insured’s" business; . . .

                             ...

                     This exclusion applies whether the "insured" may be
                     liable as an employer or in any other capacity and to
                     any obligation to share damages with or repay
                     someone else who must pay damages because of the
                     injury.

                             ...

       76.    Jeanella Butler alleges in the Underlying Action that she was an employee

of A&J at the time of the accident.

       77.    Butler alleges in the Underlying Action that Irvin and Henderson were

employees of A&J at the time of the accident.

       78.    Butler alleges in the Underlying Action that she was injured “during a job.”



                                            13
 Case: 4:21-cv-01089-AGF Doc. #: 1 Filed: 09/01/21 Page: 14 of 14 PageID #: 14




      79.    Accordingly, the Commercial Liability Policy’s workers’ compensation

exclusion and/or employer’s liability exclusion exclude(s) coverage for the claims in the

Underlying Action.

      WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiffs Ohio Security Insurance Company and General Insurance

Company of America request that the Court enter its judgment declaring that the

Commercial Liability Policy excludes coverage under the auto exclusion, the workers’

compensation exclusion, and/or the employer’s liability exclusion.


                                           /s/ Angela M. Clark
                                         Angela M. Clark           MO# 52159
                                         John L. Kellogg           MO# 46533
                                         2400 Pershing Road, Suite 500
                                         Kansas City, MO 64108
                                         Telephone: (816) 471-2121
                                         Facsimile: (816) 472-0288
                                         aclark@bscr-law.com
                                         jkellogg@bscr-law.com
                                         ATTORNEYS FOR PLAINTIFFS




                                           14
